EXHIBIT 10.1
 
MASTER LOAN AGREEMENT


Equipment Finance, Inc.
 
1.0 PARTIES, COLLATERAL AND OBLIGATIONS
 
1,1 This Agreement is dated as of May 08, 2007. For valuable consideration, the
receipt and sufficiency of which are hereby acknowledged Champion Industries,
Inc. (hereinafter called "Debtor") with offices at 2450 First Avenue,
Huntington, WV 25703, intending to be legally bound, hereby promises to pay to
U.S. Bancorp Equipment Finance, Inc., an Oregon corporation having offices at PO
Box 230789, Portland, OR 97281-0789 (hereinafter called "Secured Party"), any
amounts set forth on any Schedule to Master Loan Agreement hereunder (the
"Schedule(s)") and grants a security interest in and assigns, transfers and sets
over to Secured Party and to the successors and assigns thereof, the property
specified in any Schedule hereunder wherever located, and any and all proceeds
thereof, insurance recoveries, and all replacements, additions, accessions,
accessories and substitutions thereto or therefore (hereinafter called the
"Collateral"). The security interest granted hereby is to secure payment of any
and all liabilities or obligations of Debtor to the Secured Party, matured or
unmatured, direct or indirect, absolute or contingent, heretofore arising, now
existing or hereafter arising, and whether under this Agreement or under any
other writing between Debtor and Secured Party (all hereinafter called the
"obligations" and/or the "liabilities").
 
1.2 Joint and Several Liability; Payment Terms. In the event there is more than
one Debtor, all obligations shall be joint and several obligations of all
Debtors regardless of the source of Collateral or the particular Debtor with
which the obligation originated, and each Debtor waives any surety defenses that
it might raise with respect to any other Debtor. Interest shall be calculated on
the basis of a 360-day year. All payments on any Schedule hereunder shall be
made in lawful money of the United States at such address as the Secured Party
may designate to Debtor in writing from time to time. In no event shall any
Schedule hereunder be enforced in any way which permits Secured Party to collect
interest in excess of the maximum lawful rate. Should interest collected exceed
such rate, Secured Party shall refund such excess interest to Debtor. In such
event, Debtor agrees that Secured Party shall not be subject to any penalties
for contracting for or collecting interest in excess of the maximum lawful rate.
 
1.3 Late Charge. If any of the obligations remains overdue for more than ten
(10) days, Debtor hereby agrees to pay on demand, as a late charge, an amount
equal to the lesser of (i) five percent (5%) of each such overdue amount; or
(ii) the maximum percentage of any such overdue amount permitted by applicable
law as a late charge. Debtor agrees that the amount of such late charge
represents a reasonable estimate of the cost to Secured Party of processing a
delinquent payment and that the acceptance of any late charge shall not
constitute a waiver of default with respect to the overdue amount or prevent
Secured Party from exercising any other available rights and remedies.
 
2.0 WARRANTIES AND COVENANTS OF DEBTOR: Debtor hereby represents, warrants and
covenants that:
 
2.] Business Organization Status and Authority. (i) Debtor is duly organized,
validly existing and in good standing under the laws of the state of its
organization and is qualified to do business in all states and countries in
which such qualification is necessary; (ii) Debtor has the lawful power and
authority to own its assets and to conduct the business in which it is engaged;
and to execute and comply with the provisions of this Agreement and any related
documents (collectively, the "Financing Documents"); (iii) the execution and
delivery of the Financing Documents have been duly authorized by all necessary
action, and the Financing Documents constitute valid, legal and binding
agreements, enforceable in accordance with their terms; (iv) no authorization,
consent, approval, license or exemption of, or filing or registration with, any
or all of the owners of Debtor or any governmental entity was, is or will be
necessary to the valid execution, delivery, performance or full enforceability
of the Financing Documents. Except as specifically disclosed to Secured Party,
Debtor utilizes no trade names in the conduct of its business and/or has not
changed its name within the past five years. Debtor shall not change its state
of organization, headquarters or residence without providing prior written
notice to Secured Party. Debtor shall give written notice to Secured Party
within 30 days of any termination or revocation of Debtor's existence by its
state of organization.
 
2.2 Merger; Transfer of Assets. Debtor shall not consolidate or merge with or
into any other entity, liquidate or dissolve, distribute, sell, lease, transfer
or dispose of all of its ownership interests, properties or assets or any
substantial portion thereof other than in the ordinary course of its business,
unless the Secured Party shall give its prior written consent, and the
surviving, or successor entity or the transferee of such assets, as the case may
be, shall assume, by a written instrument which is legal, valid and enforceable
against such surviving or successor entity or transferee, all of the obligations
of Debtor to Secured Party or any affiliate of Secured Party.
 
2.3 No Violation of Covenants or Laws. Debtor is not party to any agreement or
subject to any restriction which materially and adversely affects its ability to
perform its obligations under the Financing Documents. The execution of and
compliance with the terms of the Financing Documents does not and will not (i)
violate any provision of law, or (ii) conflict with or result in a breach of any
order, injunction, or decree of any court or governmental authority or the
formation documents of Debtor, or (iii) constitute or result in a default under
any agreement, bond or indenture by which Debtor is bound or to which any of its
property is subject, or (iv) result in the imposition of any lien or encumbrance
upon any of Debtor's assets, except for any liens created under the Financing
Documents.
 
2.4 Accurate Information. All financial information submitted to the Secured
Party in regard to Debtor or any shareholder, officer, director, member, or
partner thereof, or any guarantor of any of the obligations thereof, was
prepared in accordance with generally accepted accounting principles,
consistently applied, and fairly and accurately depicts the financial position
and results of operations of Debtor or such other person, as of the respective
dates or for the respective periods, to which such information pertains. Debtor
had good, valid and marketable title to all the properties and assets reflected
as being owned by it on any balance sheet of Debtor submitted to Secured Party
as of the date thereof.
 
2.5 Judgments; Pending Legal Action. There are no judgments outstanding against
Debtor, and there are no actions or proceedings pending or, to the best
knowledge of Debtor, threatened against or affecting Debtor or any of its
properties in any court or before any governmental entity which, if determined
adversely to Debtor, would result in any material adverse change in the
business, properties or assets, or in the condition, financial or otherwise, of
Debtor or would materially and adversely affect the ability of Debtor to satisfy
its obligations under the Financing Documents.
 
2.6 No Breach of Other Agreements; Compliance with Applicable Laws. Debtor is
not in breach of or in default under any loan agreement, indenture, bond, note
or other evidence of indebtedness, or any other material agreement or any court
order, injunction or decree or any lien, statute, rule or regulation. The
operations of Debtor comply with all laws, ordinances and. governmental rules
and regulations applicable to them. Debtor has filed all federal, state and
municipal income tax returns which are required to be filed and has paid all
taxes as shown on said returns and on all assessments billed to it to the extent
that such taxes or assessments have become due. Debtor does not know of any
other proposed tax assessment against it or of any basis for one.
 
2.7 Sale Prohibited. Debtor shall not sell. dispose of or offer to sell or
otherwise transfer the Collateral or any interest therein without the prior
written consent of Secured Party.


--------------------------------------------------------------------------------



2.8 Location of Collateral. The Collateral shall be kept primarily at the
location(s) shown on the Schedule(s) hereunder (unless the Collateral is mobile,
in which case it may be moved in the ordinary course of business), and Debtor
shall give prompt written notice to Secured Party of any change in the
location(s) of the Collateral. Notwithstanding the foregoing, the Collateral
shall not be moved outside the United States without Secured Party's prior
written consent.
 
2.9 Collateral not a Fixture. The Collateral is not attached, and Debtor shall
not permit the Collateral to become attached, to real estate in such a way that
it would be considered part of the realty or designated a "fixture."
Notwithstanding any presumption of applicable law, and irrespective of any
manner of attachment, the Collateral shall not be deemed real property but shall
retain its character as personal property. However, Debtor shall at the option
of Secured Party furnish the latter with waiver(s) in recordable form, signed by
all persons having an interest in the real estate, of any interest in the
Collateral which is or might be deemed to be prior to Secured Party's interest.
 
2.10 Perfection of Security Interest. Except for (i) the security interest
granted hereby and (ii) any other security interest previously disclosed by
Debtor to Secured Party in writing, Debtor is the owner of the Collateral free
from any adverse lien, security interest or encumbrance. Debtor shall defend the
Collateral against all claims and demands of all persons at any time claiming
any interest therein. At the request of Secured Party, Debtor shall execute,
acknowledge and deliver to Secured Party any document or instrument required by
Secured Party to further the purposes of the Financing Documents. Debtor hereby
authorizes Secured Party to file any financing statement(s) and to be named as
lienholder on any vehicle title(s) needed to perfect Secured Party's interest in
the Collateral, including (without limitation) any fixture filings and any
amendments and continuation statements thereto pursuant to the Uniform
Commercial Code, in form satisfactory to Secured Party, and shall pay the cost
of filing the same in all public offices where filing is deemed by Secured Party
to be necessary or desirable.
 
2.11 Insurance. Unless otherwise agreed, Debtor shall have and maintain
insurance from financially sound carriers at all times with respect to all
Collateral against damage and other risks with such coverage and containing such
terms, in such form, for such periods and written by such companies as shall be
satisfactory to Secured Party; each insurance policy shall name Secured Party as
lender's loss payee and shall be payable to Secured Party and Debtor as their
interests may appear; all policies of insurance shall provide for a minimum of
ten days' written cancellation notice to Secured Party; Debtor shall furnish
Secured Party with certificates or other evidence satisfactory to Secured Party
of compliance with the foregoing insurance provisions.
 
2.12 Use of the Collateral. Debtor shall use the Collateral for business
purposes only and operate it by qualified personnel in accordance with
applicable manufacturers' and regulatory maintenance and performance standards.
Debtor shall adhere to reasonable practices for Debtor's industry and the type
of Collateral, for security against terrorism and other risks. Debtor shall keep
the Collateral free from any adverse lien or encumbrance (and shall promptly
notify Secured Party of any attachment of any such lien or any seizure or levy)
and in good working order, condition and repair and shall not waste or destroy
the Collateral or any part thereof; Debtor shall keep the Collateral
appropriately protected from the elements, and shall furnish all required parts
and servicing (including any contract service necessary to maintain the benefit
of any warranty of the manufacturer); and Debtor shall not use the Collateral in
violation of any statute, ordinance, regulation or order. Secured Party may
examine and inspect the Collateral and any and all books and records of Debtor
during business hours at any time; such right of inspection shall include the
right to copy Debtor's books and records and to converse with Debtor's officers,
employees, agents, and independent accountants.
 
2.13 Taxes and Assessments. Debtor shall pay promptly when due all taxes,
assessments, levies, imposts, duties and charges, of any kind or nature, imposed
upon the Collateral or for its use or operation or upon this Agreement or upon
any instruments evidencing the obligations.
 
2.14 Financial Statements. Debtor shall furnish Secured Party within 120 days
after the close of each fiscal year of Debtor, its financial statements
(including, without limitation, a balance sheet, a statement of income, a
statement of cash flow, a statement of changes in equity, and notes to financial
statements) for the immediately preceding fiscal year, setting forth the
corresponding figures for the prior fiscal year in comparative form, all in
reasonable detail without any qualification or exception deemed material by
Secured Party. Such financial statements shall be prepared at least as a review
by Debtor's independent certified accountants and, if prepared as an audit,
shall be certified by such accountants. Within 45 days after the close of each
other quarter of Debtor, Debtor shall deliver to Secured Party true and complete
copies of its management-prepared financial statements for the immediately
preceding quarter. Debtor shall also furnish Secured Party with any other
financial information (including tax returns) deemed reasonably necessary by
Secured Party. Each financial statement submitted by Debtor to Secured Party
shall be prepared in accordance with generally accepted accounting principles
consistently applied and shall fairly and accurately present the Debtor's
financial condition and results of operations for the period to which it
pertains.
 
3.0 EVENTS OF DEFAULT
 
3.1 Each of the following shall be considered an Event of Default: (i) failure
on the part of Debtor to promptly perform in complete accordance with its
representations, warranties and covenants made in this Agreement or in any other
agreement with Secured Party, including, but not limited to, the payment of any
liability, with interest, when due, or default by Debtor under the provisions of
any other material agreement to which Debtor is party; (ii) the death of Debtor
if an individual or the dissolution of Debtor if a business organization; (iii)
the filing of any petition or complaint under the federal Bankruptcy Code or
other federal or state acts of similar nature, by or against Debtor, or an
assignment for the benefit of creditors by Debtor, (iv) an application for or
the appointment of a receiver, trustee or conservator, voluntary or involuntary,
by or against Debtor or for any substantial assets of Debtor; (v) insolvency of
Debtor under either federal or state law or applicable principles of equity;
(vi) entry of Judgment, issuance of any garnishment or attachment, or filing of
any lien, claim or government attachment against the Collateral or which, in
Secured Party's sole discretion, might impair the Collateral; (vii) the
determination by Secured Party that a material misrepresentation of fact has
been made by Debtor in this Agreement or in any writing supplementary or
ancillary hereto; (viii) a determination by Secured Party that Debtor has
suffered a material adverse change in its financial condition, business or
operations from the date of this Agreement; (ix) bankruptcy, insolvency,
termination, death, dissolution or default of any guarantor for Debtor; (x) any
actual or anticipated (in Secured Party's reasonable discretion) unauthorized
revocation, nonrenewal or termination of a letter of credit, surety bond or
other instrument issued for the benefit of Secured Party as additional security
for the obligations of Debtor hereunder; or (xi) any unauthorized filing by
Debtor of a termination statement for any financing statement filed by Secured
Party.
 
4.0 REMEDIES
 
4.1 Upon the happening of any Event of Default which is not cured within ten
(10) days or at any time thereafter: (i) all liabilities of Debtor shall, at the
option of Secured Party, become immediately due and payable; (ii) Secured Party
shall have and may exercise all of the rights and remedies granted to a secured
party under the Uniform Commercial Code; (iii) Secured Party shall have the
right, immediately, and without notice or other action, to set-off against any
of Debtor's liabilities to Secured Party any money owed by Secured Party in any
capacity to Debtor, whether or not due; (iv) Secured Party may proceed with or
without judicial process to take possession of all or any part of the
Collateral; Debtor agrees that upon receipt of notice of Secured Party's
intention to take possession of all or any part of said Collateral, Debtor shall
do everything necessary to make same available to Secured Party (including,
without limitation, assembling the Collateral and making it available to Secured
Party at a place designated by Secured Party which is reasonably convenient to
Debtor and Secured Party); and so long as Secured Party acts in a commercially
reasonable manner, Debtor agrees to assign, transfer and deliver at any time the
whole or any portion of the Collateral or any rights or interest therein in
accordance with the Uniform Commercial Code and without limiting the scope of
Secured Party's rights thereunder; (v) Secured Party may sell the Collateral at
public or private sale or in any other commercially reasonable manner and, at
the option of Secured Party, in bulk or in parcels and with or without having
the Collateral at the sale or other disposition, and Debtor agrees that in case
of sale or other disposition of the Collateral, or any portion thereof, Secured
Party shall apply all proceeds first to all costs and expenses of disposition,
including attorneys' fees, and then to Debtor's obligations to Secured Party;
and (vi) Secured Party may elect to accept the Collateral or any part thereof in
satisfaction of all sums due from Debtor. All remedies provided in this
paragraph shall be cumulative. Secured Party may exercise anyone or more of such
remedies in addition to any and all other remedies Secured Party may


--------------------------------------------------------------------------------



have under any applicable law or in equity.
 
4.2 Disposition; Expenses. Any notification of a sale or other disposition of
Collateral or of other action by Secured Party required to be given by Secured
Party, will be sufficient and deemed reasonable if given personally, mailed, or
delivered by facsimile transmission or overnight carrier not less than ten (10)
days prior to the day on which such sale or other disposition will be made or
action taken. Upon an Event of Default, any amounts due and to become due
hereunder shall, without notice, bear interest, from the date such amounts are
due until paid, at a rate (the "Default Rate") which is the lesser of: (i) the
maximum rate per annum which Secured Party is permitted by law to charge, or
(ii) the greater of: (y) eighteen percent (18%) per annum, or (z) five percent
(5%) per annum over the prime rate which is announced from time to time by U.S.
Bank National Association to be its prime rate. Debtor shall pay all reasonable
expenses of realizing upon the Collateral hereunder and collecting all
liabilities of Debtor to Secured Party, including any collection agency fee. In
any interpretation or enforcement of the Financing Documents or any dispute
related thereto or to the relationship between the parties, Debtor shall pay
Secured Party's legal expenses and reasonable attorneys' fees, including any
incurred before and at trial, on appeal, in any other proceeding or without any
litigation being filed.
 
5.0 MISCELLANEOUS
 
5.1 No Implied Waivers; Entire Agreement This Agreement and any Schedule
hereunder are non-cancelable and may not be prepaid. The waiver by Secured Party
of any default hereunder or of any provisions hereof shall not discharge any
party hereto from liability hereunder and such waiver shall be limited to the
particular Event of Default and shall not operate as a waiver of any other or
subsequent default. No modification of this Agreement or waiver of any right of
Secured Party hereunder shall be valid unless in writing and signed by an
authorized officer of Secured Party. No failure on the part of Secured Party to
exercise, or delay in exercising, any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right or remedy. The provisions of this Agreement and the rights
and remedies granted to Secured Party herein shall be in addition to, and not in
limitation of those of any other agreement with Secured Party or any other
evidence of any liability held by Secured Party. This Agreement and any Schedule
hereunder (a "Transaction") embody the entire agreement between the parties and
supersede all prior agreements and understandings relating to the same subject
matter, except in any case where the Secured Party takes an assignment from a
vendor of its security interest in the same Collateral, in which case the terms
of the Transaction shall be incorporated into the assigned agreement and shall
prevail over any inconsistent terms therein but shall not be construed to create
a new contract. If any of the Financing Documents are delivered to Secured Party
by facsimile transmission, such documents (and signatures thereon) shall be
treated as, and have the same force and effect as, originals.
 
5.2 Choice of Law; Waiver of Jury. The Financing Documents and the rights and
liabilities of the parties shall be governed by applicable federal law and the
laws of the state of Oregon. Any legal action or proceeding with respect to the
Financing Documents shall be brought in state court sitting in Portland, Oregon,
and, by execution and delivery of the Financing Documents, each of the parties
consents to the jurisdiction of such court and waives any defense of lack of
jurisdiction or inconvenient forum. Service of process by overnight courier will
be sufficient to confer personal jurisdiction over the Debtor. SECURED PARTY AND
DEBTOR EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LITIGATION
ARISING FROM OR RELATED TO ANY OF TIIE FINANCING DOCUMENTS.
 
5.3 Protection of the Collateral. At its option, Secured Party may discharge
taxes, liens or other encumbrances at any time levied or placed on the
Collateral, may pay for insurance on the Collateral and may pay for the
maintenance and preservation of the Collateral. Debtor agrees to reimburse
Secured Party on demand for any payment made or any expense incurred by Secured
Party pursuant to the foregoing authorization and to pay a fee for additional
monitoring incurred by Secured Party for Debtor's failure to maintain coverage
or protection as provided herein. Any payments made by Secured Party shall be
immediately due and payable by Debtor and shall bear interest at the Default
Rate. Until default, Debtor may retain possession of the Collateral and use it
in any lawful manner not inconsistent with the provisions of this Agreement and
any other agreement between Debtor and Secured Party and not inconsistent with
any policy of insurance thereon.
 
5.4 Binding Agreement; Time of the Essence. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors, and assigns. Time is of the essence with
respect to the performance of Debtor's obligations under this Agreement and any
other agreement between Debtor and Secured Party.
 
5.5 Enforceability. Any term, clause or provision of this Agreement or of any
evidence of indebtedness from Debtor to Secured Party which is unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining terms or clauses of such provision or the remaining provisions hereof,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such term, clause or provision in any other
jurisdiction.
 
5.6 Notices. Any notices or demands required to be given herein shall be given
to the parties in writing by facsimile transmission, or by overnight courier or
United States mail (first class, express, certified or otherwise) at the
addresses set forth on page 1 of this Agreement or to such other addresses as
the parties may hereafter substitute by written notice given in the manner
prescribed in this paragraph.
 
5.7 Additional Security. If there shall be any other collateral for any of the
obligations, or for the obligations of any guarantor thereof, Secured Party may
proceed against and/or enforce any or all of the Collateral and such collateral
in whatever order it may, in its sole discretion, deem appropriate. Any
amount(s) received by Secured Party from whatever source and applied by it to
any of the obligations shall be applied in such order of application as Secured
Party shall from time to time, in its sole discretion, elect.
 
6.0 ASSIGNMENT
 
6.1 SECURED PARTY MAY SELL OR ASSIGN ANY AND ALL RIGHT, TITLE AND INTEREST IT
HAS IN THE COLLATERAL AND/OR ARISING UNDER THIS AGREEMENT. DEBTOR SHALL, UPON
THE DIRECTION OF SECURED PARTY, I) EXECUTE ALL DOCUMENTS NECESSARY TO
EFFECTIJATE SUCH ASSIGNMENT AND, 2) PAY DIRECTLY AND PROMPTLY TO SECURED PARTY'S
ASSIGNEE WITHOUT ABATEMENT, DEDUCTION OR SET-OFF, ALL AMOUNTS WHICH HAVE BECOME
DUE UNDER THE ASSIGNED AGREEMENTS. SECURED PARTY'S ASSIGNEE SHALL HAVE ANY AND
ALL RIGHTS, IMMUNITIES AND DISCRETION OF SECURED PARTY HEREUNDER AND SHALL BE
ENTITLED TO EXERCISE ANY REMEDIES OF SECURED PARTY HEREUNDER. ALL REFERENCES
HEREIN TO SECURED PARTY SHALL INCLUDE SECURED PARTY'S ASSIGNEE (EXCEPT THAT SAID
ASSIGNEE SHALL NOT BE CHARGEABLE WITH ANY OBLIGATIONS OR LIABILITIES HEREUNDER
OR IN RESPECT HEREOF). DEBTOR SHALL NOT ASSERT AGAINST SECURED PARTY'S ASSIGNEE
ANY DEFENSE, COUNTERCLAIM OR SET-OFF WHICH DEBTOR MAY HA VB AGAINST SECURED
PARTY.
 
6.2 DEBTOR SHALL NOT ASSIGN OR IN ANY WAY DISPOSE OF ALL OR ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT OR ENTER INTO ANY AGREEMENT REGARDING ALL OR
ANY PART OF THE COLLATERAL WITHOUT THE PRIOR WRIITEN CONSENT OF SECURED PARTY.
IN CONNECTION WITH THE GRANTING OF SUCH CONSENT AND THE PREPARATION OF NECESSARY
DOCUMENTATION, A FEE SHALL BE ASSESSED EQUAL TO ONE PERCENT (1%) OF 1HE TOTAL
REMAINING BALANCE THEN DUE HEREUNDER. In the event that Secured Party has
consented to any lease of the Collateral, Debtor hereby assigns and grants to
Secured Party a security interest in any and all rights under any lease(s), to
secure all obligations to Secured Party, and Debtor shall deliver to Secured
Party the original of such lease(s).


--------------------------------------------------------------------------------



7.0 POWER OF ATTORNEY
 
7.1 Debtor hereby appoints Secured Party as its attorney-in-fact to sign
Debtor's name and to make non-material amendments (including completing and
conforming the description of the Collateral) on any document in connection with
this Agreement, including any document necessary for processing vehicle
certificate(s) of title, and to obtain, adjust and settle any insurance required
by this Agreement and to endorse any drafts in connection with such insurance.
 
8.0 NOTICE
 
8.1 Under Oregon law. most agreements. promises and commitments made by Secured
Party after October 3. 1989, concerning- loans and other credit extensions which
are not for personal, family or household purposes or secured solely by the
Debtor's residence must be in writing, express consideration
and be signed by Secured Party to be enforceable.
In Witness Whereof, the parties, hereto have caused this Agreement to be duly
executed the 30th    Day of       MAY   , 20   07    




 


 


 


 
U.S. Bancorp Equipment Finance, Inc. (SECURED PARTY)
 
By:                                             _
An Authorized Officer Thereof




9/06
 
Champion Industries, Inc. (DEBTOR)
By:        /s/ Toney K. Adkins
Authorized Signer


Title:    President & COO                                       



--------------------------------------------------------------------------------





 


[Missing Graphic Reference] CERTIFICATE OF AUTHORITY (LEASE/LOAN)
           
Equipment Finance, Inc.
 
I/WE HEREBY CERTIFY to U.S. Bancorp Equipment Finance, Inc. (the "Creditor")
that: a) I/we am/are the person(s) authorized to certify on behalf of Champion
Industries, Inc., a business entity (the “Company”) organized and maintaining
good standing under the laws of the State of West Virginia; b) the following is
a true and correct copy of certain Resolutions duly adopted or voted by the
Board of Directors, Members or Managers, as appropriate, of the Company; c) I/we
have placed a copy of such Resolutions in the official records of the Company;
d) such Resolutions have not been rescinded, amended, or otherwise altered or
repealed; and e) such Resolutions are now in full force and effect and are in
full compliance with the formation documents of the Company, as such may have
been amended. The Company has resolved the following:
 
I) That the Company from time to time leases personal property and/or borrows
money or otherwise obtains credit from Creditor and that the entire amount of
leasing, borrowing or credit under this resolution at anyone time, whether
direct or indirect, absolute or contingent, shall be unlimited;
 
2) That anyone of the officers, agents, members, or managers designated below is
hereby authorized to borrow money and to obtain credit and other financial
accommodations (including the leasing of personal property) for the Company; and
to execute and deliver on behalf of the Company any and all documentation
required in connection therewith in such form and containing such terms and
conditions as the person(s) executing such documents shall approve as being
advisable and proper and in the best interests of the Company; and that the
execution thereof by such person(s) shall be conclusive evidence of such
approval; and. as security for the Company's obligations to Creditor to pledge,
assign, transfer, mortgage, grant a security interest in, hypothecate, or
otherwise encumber any and all property of the Company, whether tangible or
intangible; and to execute and deliver all instruments of assignment and
transfer;
 
3) That any officer, member, manager, agent or employee of the Company is hereby
further authorized to take any and all such other actions as may be necessary to
carry out the intent and purposes of these Resolutions. and that any and all
actions taken by such person(s) to carry out such intent and purposes prior to
the adoption of these Resolutions are hereby ratified and confirmed by, and
adopted as the action of, the managers of the Company; and
 
4) That these Resolutions shall constitute a continuing authority to the
designated person or persons to act on behalf of the Company, and the powers and
authority granted herein shall continue until revoked by the Company and formal
written notice of such revocation shall have been given to Creditor. These
Resolutions do not supersede similar prior resolutions given to Creditor.
 
I/WE HEREBY FURTHER CERTIFY that pursuant to the formation documents and any
other appropriate documents of the Company as may be necessary, the following
named person(s) have been properly designated and appointed to the
position(s)/office(s) indicated below, that such person(s) continue to hold such
position(s)/office(s) at the time of execution of the documentation for the
transaction( s) with Creditor, and that the signature(s) of such person(s) shown
below are genuine.
 
 OFFICE                                   NAME                                                         SIGNATURE
 
 CFO                                    TODD
FRY                                                     /S/ TODD
FRY                                           
 
PRESIDENT                       TONEY
ADKINS                                           /S/ TONEY ADKINS






--------------------------------------------------------------------------------





 








I/WE HEREBY FURTHER CERTIFY that, pursuant to the formation documents of the
company, and any other appropriate documents of the Company as may be necessary,
I/we have the power and authority to execute this Certificate on behalf of the
Company, and that I/we have so executed this Certificate on the  30th day of
   MAY  , 20 07 . A copy of this Certificate, which is duly signed and which is
received by facsimile transmission ("fax"), shall be deemed to be of the same
force and effect as the original.






By:       /S/  Walter Sansom


Print Name:         Walter
Sansom                                                     


Title:
          Secretary                                                              
(Must be certified by another officer or director other than the above
authorized signer)
 
6/02
 
ADDRESS FOR ALL NOTICES:
PO Box 230789 Portland, OR 97281 ~0789


--------------------------------------------------------------------------------





 


SCHEDULE TO MASTER LOAN
AGREEMENT
US Bancorp
Equipment Finance, Inc.
 
Champion Industries, Inc.
2450 First Avenue 
Huntington, WV 25703


 $262,013.00
 Effective Date ___________________
 Schedule Number  822821-AFS

                                                           





l. THIS SCHEDULE is made between Champion Industries, Inc. as Debtor, and U.S.
Bancorp Equipment Finance, Inc., (which, together with its successors and
assigns, shall be called the "Secured Party") pursuant to the Master Loan
Agreement dated as of May 08, 2007 between Debtor and Secured Party (the "Loan
Agreement"), the terms of which (including the definitions) are incorporated
herein. The terms of the Loan Agreement and this Schedule together shall
constitute a separate instrument. Capitalized terms used but not defined herein
are used with the respective meanings specified in the Loan Agreement. If any
terms hereof are inconsistent with the terms of the Loan Agreement, the terms
hereof shall prevail.
 
2. For value received, Debtor hereby promises to pay to the order of Secured
Party the principal amount of Two Hundred Sixty Two Thousand Thirteen and Noll
00 Dollars ($262,013.00) with interest on any outstanding principal balance at
the rate(s) specified herein from the Effective Date hereof until this Schedule
shall have been paid in full in accordance with the following payment schedule:
Forty Eight (48) installments in the amount of $5,458.60 each plus the entire
amount of interest accrued on this Schedule at the time of payment of each
installment. The first payment shall be due June 15, 2007 and a like payment
shall be due on the same day of each succeeding month thereafter until the
entire principal and interest have been paid. At the time of the final
installment hereon, all unpaid principal and interest shall be due and owing.
Each payment shall be applied first to accrued and unpaid interest, and the
balance to the outstanding principal hereof. As a result, such final installment
may be substantially more or substantially less than the installments specified
herein.
 
3. Debtor promises to pay interest on the principal balance outstanding at a
rate of U.S. Bank National Association's (Bank's) prime rate, as Bank's prime
rate may vary from time to time. Bank's prime rate is the rate of interest which
Bank from time to time identifies as its prime rate and is not, for example, the
lowest rate of interest which Bank collects from any borrower or class of
borrowers. When Bank's prime rate is applicable, the interest rate hereunder
shall be adjusted without notice upon each change in Bank's prime rate, but in
no event shall the rate of interest be higher than allowed by law. Bank's prime
rate is currently 8.25 percent.
 
4. Secured Party may, from time to time, in its sole discretion, increase or
decrease the amount of unpaid installments to an amount Secured Party deems
necessary to amortize the outstanding principal balance of this Schedule by the
due date of the final installment. Secured Party shall notify Debtor of each
such change in writing. Whether or not the installment amount is increased or
decreased, Debtor understands that, as a result of increases or decreases in the
rate of interest in accordance herewith, the final installment may be
substantially more or substantially less than the installments specified herein,
but in no event shall the rate of interest be higher than that allowed by law.
 
5. Each Debtor, if more than one, and all other parties who at any time may be
liable hereon in any capacity, hereby jointly and severally waive diligence,
demand, presentment, presentment for payment, protest, notice of protest and
notice of dishonor of this Schedule, and authorize the Secured Party, without
notice, to grant extensions in the time of payment of and reductions in the rate
of interest on any moneys owing on this Schedule.
 
6. The following property is hereby made Collateral for all purposes under the
Loan Agreement:
 
One (1) Muller Martini 1550 Presto Saddle Stitcher, sin NN28139 with HK75
Stitching Heads and Three Knife Trimmer; Compact Twin Feeders, sin NN28131 and
sin NN28132; Folder Feeder, s/n NN28135; Hand Feed Station-l Station, s/n
NN28225; Trim Removal System, sin NN28227; KTA80 Compressor, sin 28229; and Belt
Delivery, sin NN28150;
 
One (I) MBO B30 Gate Fold Plate sin 16361;


--------------------------------------------------------------------------------



TOGETHER WITH ALL REPLACEMENTS, PARTS, REPAIRS, ADDITIONS, ACCESSIONS AND
ACCESSORIES INCORPORATED THEREIN OR AFFIXED OR ATTACHED THERETO AND ANY AND ALL
PROCEEDS OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, INSURANCE RECOVERIES.
 
7. The Collateral hereunder shall be based at the following location(s):
 
1515 Central Parkway, Cincinnati, OH 4524 County: Hamilton


IN WITNESS WHEREOF, Debtor has executed this Schedule this 30th day of
        MAY  , 2007 .






 


 
U.S. Bancorp Equipment Finance, Inc.
 
By:                                               _
An Authorized Officer Thereof
 
3/06






Champion Industries, Inc.
 




 
Champion Industries, Inc. (DEBTOR)
 
By: _______/s/ Toney K. Adkins_____
 
Authorized Signer
 


 
Title:    President & COO
 
ADDRESS FOR ALL NOTICES:
PO Box 230789 Portland, OR 97281-0789



--------------------------------------------------------------------------------


